Post Office Box SD 49 Telephone:+233 (302) 683961/
Stadium Post Office Fax:+233 (302) 668262
Accra,Ghana, 4 E-mail: info@petroleum.gov.gh

rps po Website Www.petroleum.gov.ch

CHAU AEC feo! patie iy oe a

fe ®
MI XOLEUM Bea:
A

PU Eds WS

Ref No.: lod OCTOBER 6, 2016

THE GOScCo REPRESENTATIVE
2"? FLOOR ONE AIRPORT SQUARE
PLOT 21, AIRPORT CITY

ACCRA

It is my €xpectation that the grant of this extension will en

able GOSCO representatives
@ Initial Exploration Period under

DEPUTY MINISTER FOR PETROLEUM
CHIEF DIRECTOR

i “ORATION & PRODUCTION COMPANY
LIMITED

BLUE STAR EXPLORATION GHANA LIMITED
HERITAGE EXPLORATION & PRODUCTION GHANA LIMITED
